Citation Nr: 0433671	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  04-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for depression claimed 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal a July 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied claims of 
entitlement to service connection for degenerative disc 
disease (claimed as low back condition), left knee condition 
and depression (claimed as nervous condition).  In August 
2004, the veteran appeared and testified in Washington, D.C., 
before C.W. Symanski who is the Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).  At that hearing, the veteran raised the 
theory that his depression may be related to his exposure to 
Agent Orange in service.  The Board has rephrased this issue 
on the title page to reflect a theory of etiology not 
considered by the RO.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) (VA must consider all theories of 
entitlement for service connection for the same underlying 
disorder as a single 'claim'); Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new theory of etiology regarding the same 
underlying disorder does not result a "new" claim for 
adjudication purposes).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The veteran entered active service with an October 1966 
induction examination notation of a history of low back pain 
as well as fracture of the left leg with occasional aching 
during weather changes.  An x-ray examination of his lumbar 
spine was interpreted as normal, and it does not appear an x-
ray was taken of the left leg.  He was given "NORMAL" 
clinical evaluations of his "SPINE, OTHER MUSCULOSKELETAL" 
and "LOWER EXTREMITIES" and deemed fit for duty. 

In this case, VA holds the burden of proving by clear and 
unmistakable evidence that both (1) the veteran's disability 
pre-existed service and (2) that such disability was not 
aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003).  If 
the disease is not deemed to have clearly and unmistakably 
existed prior to service, then the veteran holds the burden 
of establishing that his disability had its onset in service 
or is otherwise related to event(s) in service.  38 U.S.C.A. 
§ 1110 (West 2002).  

The veteran's service medical records reflect his treatment 
for low back pain which he described as present in his pre-
military life.  His x-ray examinations were deemed negative, 
and his treatment consisted of Darvon, Robaxin and heat 
treatments.  There is no specific record of treatment for 
left knee or depressive symptoms.  His separation 
examination, dated June 1969, reflected his report of "BACK 
TROUBLE OF ANY KIND" and "DEPRESSION OR EXCESSIVE WORRY."  
The examiner noted that the veteran reported being depressed 
while in the Army and that he had a "swollen painful knee 
during BCT."  There were also notations of broken left leg 
and "back trouble - low back pain" existing prior to 
service (EPTS).  The veteran was discharged with "NORMAL" 
clinic evaluations of the "SPINE, OTHER MUSCULOSKELETAL," 
"LOWER EXTREMITIES" and "PSYCHIATRIC" status.

Available post-service records from the U.S. Army Reserves 
include an August 1971 examination report from orthopedic 
surgeon Abraham Myers, M.D., who noted the veteran's report 
of knee joint swelling beginning during basic training in 
September 1967 with swelling occurring the next month.  The 
veteran claimed continuity of knee pain, as well as low back 
pain, since service.  Examination findings at that time 
included a pelvic tilt with shortening of the left lower 
extremity, third degree pes planus, medial joint line 
sensitivity and enlargement of the medial semilunar 
cartilages.  An x-ray examination demonstrated narrowing of 
the L5-S1 intervertebral disc, curvature of the lumbar spine 
to the left, mild narrowing of the knee joint lines, and 
slight irregularity of the condyle of the femur.  He was 
given diagnoses of degenerative disc L5-S1, curvature of 
spine secondary to shortening of lower extremity 3/4," 
postural strain of the knees, and pes planus with pronation.  
Dr. Myers recommended that the veteran be restricted from 
performing strenuous activities for a period of at least six 
weeks.  A December 1971 letter from the U.S. Army Reserves 
informed the veteran of his continued medical qualification 
for retention albeit with duty assignments limited to those 
consistent with his medical condition.

The veteran has testified to increased low back pain 
symptoms, as well as the onset of left knee pain, in service.  
He alleges that there was a significant amount of 
correspondence between his active duty superiors to change 
his military duties to accommodate his lumbar spine and left 
knee disabilities.  He also reports continuity of low back 
and left knee pain since active service.  He further 
testified that his depressive disorder was due to a chemical 
imbalance possibly caused by exposure to Agent Orange, and 
indicated that his treating VA physician stated that his 
depression could be related to Agent Orange exposure.

The Board is of the opinion that further development of the 
claims is required prior to any further adjudication.  The RO 
should obtain the veteran's service personnel records as they 
may corroborate his claims of reassignment due to disability 
limitations.  The RO should also obtain any available U.S. 
Army Reserve medical examinations and/or clinic records as 
they may be able to corroborate the veteran's claim of 
continuity of symptomatology and provide clinic findings 
contemporaneous in time to the claimed onset of disability.  
Upon the receipt of any additional medical records, the RO 
should then obtain medical opinion as to whether the 
veteran's lumbar spine and left knee conditions are related 
to event(s) in active service.  On remand, the RO should 
advise the veteran of the requirements for substantiating a 
claim for depression claimed as secondary to Agent Orange 
exposure, to include notice that he may submit a statement 
from his treating physician that his depressive disorder is 
related to exposure to Agent Orange.  See Sutton v. Brown, 9 
Vet. App. 553 (1996) (a claimant must be advised to submit a 
direct statement from his physician who reportedly was able 
to provide a favorable opinion).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran notice 
of the requirements for substantiating a 
claim for depression claimed as secondary to 
Agent Orange exposure.  This notice should 
advise the veteran of his right to submit a 
statement from his treating physician that 
his depressive disorder is related to 
exposure to Agent Orange.

2.  The RO should associate with the claims 
folder complete VA clinic records from the 
Oakland Park, Florida Outpatient Clinic and 
Miami, Florida VA Medical Center (VAMC) since 
December 2002.

3.  The RO should associate with the claims 
folder the veteran's service personnel 
records.  The RO should also directly contact 
the Office of the Adjutant General of 
Pennsylvania and specifically request all 
service medical records which may be in 
existence under the appellant's name and/or 
service number from June 1969 to September 
1973.  Any document(s) received from these 
requests must be incorporated into the claims 
folder.

4.  Upon completion of the above, the veteran 
should be afforded VA examination by an 
orthopedic specialist for the purpose of 
determining the nature and etiology of his 
current lumbar spine and left knee 
disabilities.  The examiner should review the 
contents of the claims file, and obtain 
relevant history from the veteran.  Following 
the examination, the examiner should express 
opinion on the following questions: 

(a) What is the diagnosis, or 
diagnoses, of current lumbar spine 
and left knee disorder(s); and 
(b) Is it clear and unmistakable 
that a lumbar spine and/or left knee 
disability existed prior to service 
and, if so, whether it is clear and 
unmistakable that such disability 
did not undergo a permanent increase 
in severity in service that was 
beyond the natural progress of the 
disorder? and 
(c) Is it at least as likely as not 
that any acquired disability of the 
lumbar spine and/or left knee is the 
result of injury during active 
service or, alternatively, had its 
onset in service.

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available 
to the examiner.

5.  Thereafter, the RO should readjudicate 
the claims for service connection for low 
back disability, a left knee condition, and 
depression claimed as secondary to exposure 
to Agent Orange.  If any claim remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




